Case 3:19-cv-00098-SMY-RJD Document 35 Filed 12/05/19 Page 1 of 1 Page ID #97



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 3D LASERS LAB LLC,                              )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )         Case No. 3:19-cv-98-SMY-RJD
                                                 )
 STEPHEN P. BENBOW, d/b/a                        )
 SPINTECH,                                       )
                                                 )
                Defendant.                       )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED and agreed to by and between Plaintiff and Defendant,
 that the above-captioned action, shall be and is hereby dismissed with prejudice, with each party
 to bear his or its own attorneys’ fees and costs, and that a judgment of dismissal with prejudice
 may be entered in the above-captioned action accordingly.


 Dated: December 5, 2019                             Respectfully submitted,

 DONNER APPLEWHITE,                                  CAPES, SOKOL, GOODMAN
 ATTORNEYS AT LAW                                    & SARACHAN, PC

 By: /s/ Thomas R. Applewhite                        By: /s/ Andrew W. Blackwell (with consent)
 Thomas R. Applewhite, #6310947                      Andrew W. Blackwell, Generally Admitted
 906 Olive Street, Suite 1110                        7701 Forsyth Boulevard, 12th Floor
 St. Louis, Missouri 63101                           Saint Louis, Missouri 63105
 Phone:     (314) 293-3526                           Phone:    (314) 721-7701
 Fax:       (888) 785-4461                           Fax:      (314) 721-0554
 Email:     tom.applewhite@da-lawfirm.com            Email:    blackwell@capessokol.com

 Attorneys for Plaintiff                             Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

          I hereby certify that, on December 5, 2019, I electronically filed the foregoing with the
 Clerk of Court using the CM/ECF system, which will send notification of such filing to all parties
 to this action.
                                             /s/ Thomas R. Applewhite
